Fraser v City of New York (2018 NY Slip Op 00626)





Fraser v City of New York


2018 NY Slip Op 00626


Decided on February 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2018

Sweeny, J.P., Manzanet-Daniels, Webber, Kahn, Moulton, JJ.


5594 153101/12

[*1]Andrew Fraser, Plaintiff-Respondent,
vCity of New York, et al., Defendants-Appellants.


Cozen O'Connor, New York (Edward Hayum of counsel), for appellants.
Sacks and Sacks, LLP, New York (Scott N. Singer of counsel), for respondent.

Order, Supreme Court, New York County (Robert D. Kalish, J.), entered December 9, 2016, which, insofar as appealed from as limited by the briefs, granted plaintiff's motion for partial summary judgment on the issue of liability on his Labor Law § 240(1) claim, unanimously affirmed, without costs.
The record does not support defendants' argument that plaintiff was the sole proximate cause of the accident or was a recalcitrant worker since a proximate cause of his accident was the failure of the chain fall to adequately support the load that spun down and struck him, knocking him from the beam on which he was working to the ground below (see Berrios v 735 Ave. of the Ams., LLC, 82 AD3d 552, 553 [1st Dept 2011]; Ray v City of New York, 62 AD3d 591 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 1, 2018
CLERK